Citation Nr: 1011845	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-34 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
He died in December 2005.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied service connection for the 
cause of the Veteran's death.  

This case was remanded in January 2009 for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends, in essence, that service connection 
is warranted for the cause of the Veteran's death.  She 
maintains that the Veteran died as a result of "Agent Orange 
disease" due to his service in Vietnam.  The Veteran's cause 
of death noted on his death certificate was colon cancer.  

The December 2005 death certificate indicates that the 
Veteran died as an inpatient at the University of Texas MD 
Anderson Cancer Center.  There is no indication that this 
terminal hospital report has been obtained.  This must be 
done prior to a final determination of the appellant's claim.  

Although the appellant was afforded a notification letter in 
March 2006, due to a change in the law, the Board must remand 
this case to the RO/AMC.  The change in law is to advise the 
appellant in this case of what evidence would substantiate 
the claim, in accordance with Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  

In Hupp, it was held that in a claim for benefits for the 
cause of the veteran's death, VA's duty to notify under 38 
U.S.C.A § 5103(a) must include:

(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or death;

(2) an explanation of the evidence and information required 
to substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service- connected condition, 
and;

(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  

The appellant did not receive Veterans Claim Assistance Act 
(VCAA) notice in accordance with the Hupp decision.  The 
claim will be remanded for a corrective VCAA notice to 
address the court precedent.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the appellant 
of: (1) a statement of the conditions, if 
any, for which a veteran was service 
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service- 
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  

2.  The appellant must be contacted and 
requested to sign and return all 
necessary consent forms needed to obtain 
the Veteran's terminal hospital records 
from the University of Texas MD Anderson 
Cancer Center.  Once this consent is 
obtained, contact the University of Texas 
MD Anderson Cancer Center and request the 
report of the Veteran's terminal 
hospitalization.  If these records are 
not available, it must be so stated, in 
writing, for inclusion in the claims 
folder.

3.  After completion of the above, and 
any additional development of the 
evidence, the AMC/RO should review the 
record, to include all additional 
evidence, and readjudicate the claim.  If 
the benefit sought remains denied, the 
appellant should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


